Citation Nr: 0314115	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis B and C.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

5.  Entitlement to a permanent and total disability rating 
for nonservice connected pension purposes.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran was scheduled for a videoconference hearing in 
October 2001.  However, his representative indicated he was 
incarcerated and would be unable to attend.  The hearing was 
rescheduled for November 2001, however, his representative 
then indicated he would be unable to attend to represent the 
veteran.  A videoconference hearing was again scheduled for 
February 2002, however, the representative indicated that no 
notice was received and requested that the hearing again be 
rescheduled.  The hearing was scheduled for May 20, 2002, 
however, the veteran failed to report.  In a May 22, 2002, 
letter, the veteran's representative indicated the veteran 
could not be found and requested withdrawal from 
representation.  The representative was reappointed in 
January 2003 and veteran was again scheduled for a 
videoconference hearing on February 3, 2003.  However, he did 
not appear for the scheduled hearing and has not requested 
that the hearing be rescheduled.  Since good cause has not 
been shown for the veteran's failure to appear for his 
hearing, the hearing request is considered withdrawn and the 
Board will proceed with consideration of the veteran's 
appeal.  38 C.F.R. § 20.702(d) (2002).

This decision will address the issues of service connection 
for a bilateral shoulder disability, hypertension, and 
hepatitis B and C.  The decision will also address the issue 
of whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.  The remand that follows will address the issue of 
entitlement to a permanent and total disability rating for 
nonservice connection pension purposes.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  No shoulder disorder was present in service and the 
evidence does not show that any present shoulder disorder was 
incurred in service.  

3.  There is no evidence of arthritis of the shoulders within 
one year of discharge from service.

4.  No hypertension was present in service and the evidence 
does not show that any present hypertension was incurred in 
service.  

5.  There is no evidence of hypertension within one year of 
discharge from service.

6.  There is no evidence of hepatitis or any liver disorder 
during service and no diagnosis of hepatitis thereafter. 

7.  A December 1987 rating decision denied service connection 
for emotional instability with passive aggressive trends 
claimed as a nervous disorder.  The veteran was advised of 
the determination and his appellate rights in January 6, 
1988, letter.  

8.  The evidence received since the December 1987 
determination does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.




CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a), 3.159, 3.326 (2002).

2.  Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a), 3.159, 3.326 (2002).

3.  Hepatitis B and C were not incurred in service.  
38 U.S.C.A. § 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.326 (2002).

4.  The December 1987 rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002). 

5.  Evidence received subsequent to the December 1987 
determination is not new and material, and the claim for 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The veteran contends, in essence, that he has a bilateral 
shoulder disability, hypertension, and hepatitis B and C that 
were incurred in service.

In conjunction with his claims, the veteran was scheduled for 
VA examinations.  However, in August 2000 the scheduling 
medical facility reported that the notification of the 
examination that was sent to the address on his application 
was returned as undelivered.  Another examination was 
scheduled in February 2001, however, the veteran again failed 
to report.  Since the service connection claims are original 
claims and good cause for the failure to report for the 
examinations has not been shown, these claims must considered 
based on the evidence of record.  38 C.F.R. § 3.655(a), (b) 
(2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days or 
more and cardiovascular-renal disease including hypertension 
or arthritis become manifest or is aggravated to a degree of 
10 percent or more within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002); 
67 Fed.Reg. 67,792 (November 7, 2002) (to be codified at 
38 C.F.R. §§ 3.307, 3.309(a)).

Shoulders

The service medical records show that the veteran complained 
of his right shoulder snapping out of joint in December 1969.  
However, examination was within normal limits and X-rays were 
normal.  There were no further complaints related to the 
shoulders shown.  An April 1970 report of medical history 
notes the veteran indicated he did not have a painful or 
"trick" shoulder or elbow.  Another April 1970 report of 
medical history shows the veteran did indicate he had a 
painful or "trick" shoulder or elbow, however, there was no 
further information provided.  The report of medical 
examination at discharge shows the clinical evaluation of the 
upper extremities and other musculoskeletal was normal.  
Since no shoulder disorder was identified during service or 
at discharge, no chronic shoulder disorder was present in 
service.  38 C.F.R. § 3.303(a), (b) (2002).

State correctional institution medical records, dated in 
February 1997, show degenerative arthritis of the shoulders 
and a February 1997 X-ray report shows osteoarthritis of the 
shoulders.  In April 1997, the veteran again complained of 
shoulder pain.  In February and March 1998 he complained of 
shoulder pain and was noted with osteoarthritis.  While the 
veteran currently has arthritis of the shoulders, there is no 
evidence that such arthritis was present within one year of 
discharge from service.  Therefore, the arthritis may not be 
presumed to have been incurred during service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2002).  Additionally, there is no 
competent medical evidence which links the veteran's current 
shoulder problems to service.  38 C.F.R. § 3.303(d) (2002).

No shoulder disorder was present in service, arthritis of the 
shoulders was not present within one year of discharge, and 
the evidence does not show that any present shoulder disorder 
was incurred in service.  Accordingly, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a bilateral shoulder disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309(a) (2002).

Hypertension

The service medical records do not show a diagnosis of 
hypertension or even elevated blood pressure values.  On the 
report of medical history at discharge, the veteran indicated 
he had not had high or low blood pressure.  The report of 
medical examination at discharge shows the heart and vascular 
systems were normal, and blood pressure was 110/70.  
Therefore, hypertension was not incurred in service.  Post 
service medical evidence shows elevated blood pressure values 
that may be considered hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  However, there is no evidence 
of hypertension within one year of discharge from service.  
The earliest elevated blood pressure value shown in the 
medical evidence is in a 1982 private hospital history and 
physical, more than 10 years following the veteran's 
discharge from service.  There is also no competent medical 
evidence which shows that any hypertension that the veteran 
may have is related to service.  38 C.F.R. § 3.303, 3.307, 
3.309(a) (2002).

No hypertension was present in service, hypertension was not 
present within one year of discharge, and the evidence does 
not show that any present hypertension was incurred in 
service.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2002).

Hepatitis

There is no evidence of hepatitis or any liver disorder 
during service.  On the report of medical history at 
discharge, the veteran denied having had liver trouble or 
jaundice.  The report of medical examination at discharge 
shows the abdomen and viscera were normal.  

There is no evidence of hepatitis in service.  Similarly, the 
post-service medical evidence does not contain any diagnosis 
of hepatitis.  Therefore, there is no evidence of any 
hepatitis; thus hepatitis was not incurred in service.  
38 C.F.R. § 3.303 (2002).  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
hepatitis B and C.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

New and material evidence 

The veteran claims, in essence, that he has a psychiatric 
disorder that was incurred in service.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision.  If a timely NOD is not filed within the 
required time periods, and the decision becomes final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).

A rating decision in December 1987 denied service connection 
for emotional instability with passive aggressive trends that 
was claimed as a nervous disorder.  The decision noted that 
the veteran suffered from a personality disorder.  The 
veteran was notified of this determination and his appellate 
rights in a January 6, 1988, VA letter.  No communication 
expressing disagreement with the December 1987 decision was 
received from the veteran or a representative during the one-
year period following notification of the decision.  
Accordingly, the December 1987 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2002). 

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
December 1987 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for a psychiatric disorder, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  

Following the December 1987 rating decision, VA medical 
records, dated from November 1994 to January 1995 were 
received.  These records show general medical treatment and 
psychiatric evaluation.  A November 1994 consultation report 
shows impressions of rule out schizophrenia residual type and 
rule out dysthymic disorder.  A January 1995 consultation 
report shows impressions of dysthymic disorder and antisocial 
personality disorder.  While these records are new, they 
provide no evidence which shows that any current psychiatric 
disorder was incurred in service and are thus not material.

Private and state correctional facility hospital and medical 
records, dated from June 1981 to February 1997, January 1989 
to May 1996, and October 1997 to March 1999, were received in 
June 2000.  The records show general medical, psychiatric, 
counseling, and substance abuse treatment.  Diagnoses 
included possible schizoaffective disorder, personality 
disorder antisocial type, psychosis not otherwise specified, 
and substance abuse/dependence.  Included with these medical 
records are capacity assessments made by the Social Security 
Administration.  However, none of the medical records or the 
assessments made by Social Security show that a psychiatric 
disorder was incurred during the veteran's service.  
Accordingly, while these records are new, they are thus not 
material to the issue of service connection.

The prior denial of service connection for a psychiatric 
disorder was on the basis that the veteran had a personality 
disorder during service.  While a personality disorder is 
shown in the medical records received subsequent to the 
December 1987 determination, a personality disorder is 
specifically deemed not to be a disability for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c) (2002).  
According, the finding of a personality disorder in the new 
evidence provides no basis to establish service connection 
for such a disorder.  Additionally, while the veteran has 
received diagnoses which include dysthymic disorder and 
psychosis, none of the medical evidence shows that these or 
any other mental disorders that the veteran may have were 
incurred in or are related to service.  Accordingly, this new 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the service connection claim.  Therefore, the 
evidence is not new and material.  38 C.F.R. § 3.156(a) 
(2001).  Since new and material evidence has not been 
received, the claim for service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Under the VCAA, where the claim is to reopen a previously 
disallowed claim with new and material evidence, the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only 
apply to claims to reopen finally decided claims received on 
or after August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefits sought in the 
July 2001 statement of the case.  Additionally, a March 2001 
letter to the veteran advised him of the requirements for 
granting the benefits.  The statement of the case provided 
the veteran with a summary of the evidence in the record used 
for the determinations.  Therefore, the veteran was advised 
of the evidence necessary to substantiate his claims.  The 
March 2001 VA letter advised him of evidence he was 
responsible for obtaining.  The letter also advised him that 
he could identify such evidence and that VA would attempt to 
obtain it on his behalf.  The letters further advised him of 
the evidence VA was responsible for obtaining.  The veteran's 
representative has provided a copy of the veteran's Social 
Security Administration claims file.  As noted above, the 
veteran was scheduled for VA examinations.  However, he 
failed to report for the examinations as noted in the 
statement of the case and he has not provided good cause for 
his failure to report.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this case were properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis B and C is 
denied.

New and material evidence has not been received and the claim 
for service connection for a psychiatric disorder is not 
reopened.  The appeal is denied.


REMAND

The veteran is claiming that he is permanently and totally 
disabled for non service connected disability pension 
purposes.  He was scheduled for VA examinations to determine 
his disability status, however, he failed to report for the 
examination and has not offered good cause for his failure to 
report.  He was advised of his failure to appear in the July 
2001 statement of the case.  In such an instance, the claim 
is to be denied.  38 C.F.R. § 3.655(b) (2002).  However, the 
veteran's representative has provided a copy of the veteran's 
Social Security Administration claims file and indicated that 
the veteran had been approved for Social Security 
Supplemental Security Income Benefits.  A person is 
considered permanently and totally disabled for VA pension 
purposes if there is a finding of disability by the Social 
Security Administration for the purpose of any benefit of 
that agency.  38 U.S.C.A. § 1502(a)(2) (West 2002).  This new 
provision of law became effective on September 17, 2001.  
Public Law 107-103, 115 Stat. 976 (2001).  However, the copy 
of the Social Security claims file provided by the veteran's 
representative does not contain any determinations or other 
indications that the veteran has been found disabled by that 
agency.  Accordingly, this case will be returned to the RO to 
request any disability determination(s) by the Social 
Security Administration, and to consider whether such 
determination(s) provides a basis under the new law to find 
that the veteran is permanently and totally disabled for VA 
nonservice connected disability pension purposes.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the Social 
Security Administration provide a copy of 
any disability determination decision(s) 
made concerning the veteran.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action unless so informed.  The purpose of this 
REMAND is to obtain additional evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



